Matter of Edwards v Zoning Bd. of Appeals of Town of Amherst (2018 NY Slip Op 07648)





Matter of Edwards v Zoning Bd. of Appeals of Town of Amherst


2018 NY Slip Op 07648


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ. (Filed Nov. 9, 2018.) 


MOTION NO. (824/18) CA 17-01570.

[*1]IN THE MATTER OF MARY E. EDWARDS, BERNARD LEFFLER, CLAIRE LEFFLER, JAMIE L. SMITH AND PAUL SUTTON, PETITIONERS-APPELLANTS, 
vZONING BOARD OF APPEALS OF TOWN OF AMHERST, UPSTATE CELLULAR NETWORK, DOING BUSINESS AS VERIZON WIRELESS, AND PUBLIC STORAGE, INC., RESPONDENTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.